Case 1:18-cv-06127-CBA-RML Document 19 Filed 01/10/19 Page 1 of 4 PageID #: 267
                                HrNnv R. KauruaN,                    P.C.
                                              ATTORNEYS AT LAW
                                         60   EAST 4zND STREET
                                            47TH FLOOR
                                      NEw YORK, NEW YORK 10165

                                                                                        eta aao-0842
                                                                                    FAcsrMrLE   IAA 682   -   1965

                                                                                         WVWV.HBKAUFMAN.COM
                                                                                      HKAUFMAN@HFKAUFMAN.COM




                                                   January 10,2019

  Hon. Robert M. Levy
  United States Magistrate Judge
  225 CadmanPlazaBast
  Brooklyn, NY 11201

          Re: Monica Morrison v. Robert Langrick: I :18-cv-06127 (CBA) (RML)

  Dear Judge Levy,

          We write to request an extension of Plaintiff s time to answer or move with respect to Defendant's
  recently-filed counterclaims and a commensurate adjournment of the initial conference scheduled for
  February 7 before Your Honor.

          Before seeking this Court's intervention, we made good faith efforts, on behalf of the Plaintiff, to
  reach agreement on these scheduling matters with adversary counsel. However, they have declined to
  consent to our requested adjournments.


         As a part of those good faith efforts, we initiated a lengthy telephone conference call with
  Defendant's counsel held on January 8. Then, late yesterday afternoon, we received the attached letter,
  opposing any adjournment of the initial conference and offering no more than a one-week oocourtesy"
  adjournment of Plaintiffs' time to answer or move with respect to the counterclaims.

           As we attempted to explain to opposing counsel, there is a very specific reason why in our view
  more substantial extensions are essential. That is because Defendant's counterclaims have for the first
  time presented the possibility of insurance coverage for Plaintiff, which issue we have been diligently
  pursuing with her insurance camier. However, the insurer has not yet determined whether it will provide
  the requested coverage and it is not clear how long that kind of bureaucratic decision might take.
  Moreover, even if coverage is confirmed, we will then also need to resolve the separate issue of our
  client's request to continue with her current counsel should the carrier take over her defense.

           The reason the unsettled insurance issue is pivotal is that Ms. Morrisonos carrier might insist on
  exercising its right to appoint its own counsel to defend the insured. In such event, crucial and irevocable
  strategic decisions, that may have already been made, in the absence of an appropriate adjournment, by
  current Counsel, could be unsettled if not reversed, to the prejudice of Ms. Morrison as well as to the
  detriment of the efficient litigation of this case.
Case 1:18-cv-06127-CBA-RML Document 19 Filed 01/10/19 Page 2 of 4 PageID #: 268
  Hon. Robert M. Levy
  January 10,2019
  Page 2      of2
                                                                            HrNny R. KaurMAN, P.C.
                                                                                     ATToRNEYS AT LAw


          During the telephone conference call on Tuesday, Defendant's counsel initially advised that their
  client would be loath to consent to any adjournment that is not accompanied by Plaintiff s agreement to
  say nothing further publicly, or to the media, about Mr. Langrick's past sexually-assaultive behavior, or
  about this case. We stated to adversary counsel our contrary view that such an agreement would
  effectively and inappropriately amount to a gag order, pendente lite.

           Notably, during that same call, in explaining why any significant extensions in this case would be
  unacceptable, Defendant's counsel explicitly indicated that in their view, without some sort of gag,
  Defendant's only remedy would be to commence additional legal actions any time their client has deemed
  that further public statements during the pendency of this action by Ms. Morrison, about her own life
  experiences, to be defamatory.

           In their written response yesterday, by email, Defendant's counsel have apparently thought better
  of acknowledging in writing their insupportable desire to so blatantly and completely muzzle our client.
  Despite this back-pedaling, in their January 9 email, the Clare Locke firm has continued to reveal their
  true motives and objectives by complaining about certain incipient media coverage of this lawsuit. It is as
  if opposing counsel would have preferred that this case be litigated under some other legal system where
  the First Amendment, open courts and freedom of the press are not recognized.

              It is also notable that this same fundamental problem is also reflected in the overreaching relief to
  which Defendant makes claim in his counterclaims themselves - such as seekingootakedowns" and other
  injunctive relief that on their face amount to nothing less than "prior restraints" - unconstitutional relief
  apparently being sought for the same purpose of suppressing Ms. Morrison's current and future speech
  about her own traumatic life experiences.

           We can think of no more powerful justifications for Plaintiff s underlying action, seeking
  declarations that could protect her from these kinds of continuing restraints on her rights of free
  expression, in particular with regard to the 2005 incident that has - tragically - become an essential part
  of her life story and of the ongoing trauma she has suffered as a result of Mr. Langrick's assaultive
  behavior more than thirteen years ago.

         For all of the foregoing reasons, Plaintiff respectfully requests a 90-day extension of her time to
  answer or move with respect to the counterclaimo and a coordinate 90-day adjournment of the preliminary
  conference - in order to accord her sufficient time to resolve the currently-pending insurance and
  representational issues before she is required to answer, move or make initial disclosures pursuant to Rule
  26,
                                                      Respectfully submitted,

                                                       &naf. Kr^g,..-----
                                                      Henry R/ Kaufman PC
                                                      Attorneys for Defendant

  cc:   All   Counsel via E-file

  Attachment: l19l19 Email from Andy Phillips, Clare Locke
Case 1:18-cv-06127-CBA-RML Document 19 Filed 01/10/19 Page 3 of 4 PageID #: 269

 Attached Message
 From     Andy Phillips <andy@clarelocke.com>
 To       hrkaufman Kaufman <hkaufman@hrkaufman.com>
 Cc       Carol A. Schrager <carolaschrager@gmail.com>; Shannon Timmann <shannon@clarelocke.com>; Tom Clare
          <tom@clarelocke.com>; Libby Locke <libby@clarelocke.com>
 Subject   Re: Morrison v Langrick
 Date      Wed, 9 Jan 2019 22:07:29 +0000
 Hi Henry,

 I understand from my telephone conversation yesterday with you and Carol Schrager that Defendant is
 requesting both an extension of the January 11 deadline for responding to Plaintiff’s counterclaims and an
 adjournment of the initial conference hearing that the Court set for February 7, 2019. As I understand it,
 your position is that you are waiting to hear from Ms. Morrison’s insurance carrier regarding whether the
 insurer intends to provide coverage and/or to defend those counterclaims. I understand that it is your
 position that because the carrier may possibly decide it has a duty to defend, and may possibly decide that
 it wants to retain different counsel for Ms. Morrison, you and Carol did not think it expedient to invest
 your time and effort in preparing an answer or motion to dismiss. I understood from our conversation that
 you have not undertaken to begin preparing a response since Plaintiff filed those counterclaims on
 December 21, 2018, some 19 days ago. I also understood you and Carol to be requesting an additional 90
 days to respond to the counterclaims, along with an adjournment of the February 7 hearing date.

 As I stated to you and Carol yesterday, a request for a 90 day extension of the response deadline is not
 reasonable and we cannot agree to it. As I also stated, Ms. Morrison — not Mr. Langrick — chose to
 initiate this action. You and Carol chose to serve as her counsel of record, with a specific understanding
 that counterclaims were a distinct possibility. And as set forth in our counterclaims, we absolutely
 believe that Ms. Morrison’s purported declaratory judgment claims have no merit whatsoever and were a
 transparent attempt to seek publicity for false statements concerning Mr. Langrick with the benefit of the
 litigation privilege. That effort to seek publicity was successful and Ms. Morrison’s false and highly
 damaging claims about Mr. Langrick have been published in international news media. The harm to Mr.
 Langrick has been enormous and is ongoing. Ms. Morrison’s actions have made it acutely necessary that
 both her claims and Mr. Langrick’s counterclaims be adjudicated expeditiously, and we stand ready to
 litigate this action — and to comply with all deadlines set by the Court and by the rules.

 Moreover, as I mentioned to you yesterday, we have recently been contacted by a reporter for a television
 station in New York, who informed us that both Ms. Morrison and her counsel have participated (or have
 agreed to participate) in a sit-down interview discussing her lawsuit. We are troubled that you appear
 willing to invest your time in media interviews for this case but unwilling to invest it in drafting required
 pleadings.

 We do not believe that you have provided any reasonable justification for your belated extension request,
 and we believe that the circumstances and context of the situation strongly militate against any delay and
 in favor of a swift resolution of the claims and counterclaims in this case. That said, in the spirit of
 collegiality, we are willing to agree to a one-week extension of your response deadline, to Friday, January
 18. We are unwilling to agree to any extension or adjournment of the February 7 initial conference as we
 see no reason to inconvenience the Court with such a request.

 Andy Phillips | Partner
 C L A R E L O C K E L L P
 10 Prince Street | Alexandria, Virginia 22314
 (202) 628-7404 - direct | (847) 951-7093 - cell
 andy@clarelocke.com | www.clarelocke.com
 Admitted to practice in the Commonwealth of Virginia, the District of Columbia and the State of Illinois.


 This electronic message transmission contains information from the law firm of Clare Locke LLP, which
 may be confidential or privileged. The information is intended exclusively for the individual or entity
Case 1:18-cv-06127-CBA-RML Document 19 Filed 01/10/19 Page 4 of 4 PageID #: 270

 named above. If you are not the intended recipient, be aware that any disclosure, copying, distribution, or
 use of the contents of this information is prohibited. If you received this electronic transmission in error,
 please notify us immediately at admin@clarelocke.com.

 On Jan 9, 2019, at 4:06 PM, hrkaufman Kaufman <hkaufman@hrkaufman.com> wrote:

 Andrew, Are we going to hear back from you today, as promised? Thanks. Henry

 Henry R. Kaufman, P.C.
 60 E.42nd St. - 47th FL
 New York, NY 10165
 212-880-0842
 hkaufman@hrkaufman.com
 www.hrkaufman.com
